Citation Nr: 1622406	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from March 1989 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at the Lincoln RO.  A hearing transcript is associated with the claims file.

In May 2014, the Board remanded these issues for further evidentiary development.  After completing the requested evidentiary development, in January 2015, pursuant to the Board's remand instructions, the RO issued a supplemental statement of the case (SSOC).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a higher initial evaluation for PTSD. However, having carefully reviewed the record, the Board finds that remand is required to ensure that the Veteran's claim is properly developed.

In May 2014, the appeal was remanded in order to fulfill the VA's duty to assist, which includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Also, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A (d)(1); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  While VA is not required to provide a medical examination in all cases, once VA undertakes the effort to provide an examination, that examination must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also Green, 1 Vet. App. at 124; 38 C.F.R. § 4.2 (2013).

In the Board's May 2014 remand, the RO was directed to obtain a current VA psychiatric examination to ascertain the severity of the Veteran's service-connected PTSD during the appeal period.  Pursuant to the Board's remand instructions, VA scheduled an examination for the Veteran on August 1, 2014.  However, the Veteran did not appear for the examination. 

In an August 2014 Report of General Information, VA reported that the VAMC was unable to reach the Veteran after several attempts, using the Veteran's most recent contact information available.  VA databases reflect that the Veteran was sent a letter on July 23, 2014, to schedule an appointment but he never responded.  However, this letter was not associated with the Veteran's claims file.  Voicemails were left for the Veteran on July 23, 2014, July 25, 2014, and July 30, 2014.  

After numerous unsuccessful attempts to reach the Veteran, the RO issued an SSOC based upon the available evidence of record.  VA attempted to provide the Veteran with a copy of the SSOC, however it was returned to the Board as undeliverable.  The Veteran did not provide any updated address.

In May 2016, the Veteran's representative, The American Legion, provided a statement requesting a remand of the appeal in order for the Veteran to receive a VA examination.  The Veteran's representative asserts that the Veteran did not receive the July 23, 2014, letter informing the Veteran of his appointment.  The representative also suggested the possibility that the letter was sent to an incorrect address, asserting that VA had used an incorrect city and zip code to send correspondence to the Veteran in the past.

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  When a claimant fails to report for an examination scheduled in conjunction with a claim for increased ratings, the claim shall be denied, unless the appellant has good cause for the failure to appear.  38 C.F.R. § 3.655(b); See Engelke v. Gober, 10 Vet. App. 396, 399 (1997).
 
While the Veteran or his representative have not provided VA with an updated address, the record reflects the possibility that the Veteran may not have been sent the letter notifying him that a VA examination had been scheduled.  Accordingly, the Board finds that the Veteran should be entitled to another VA examination, however any future failure to report for the scheduled examination, without good cause, shall result in denial of his claim.  See 38 C.F.R. § 3.655(b).  The AOJ should ensure that any correspondence to the Veteran informing him of the date, time, and location of the examination should be associated with the claims folder.  

The Veteran is reminded that it is his responsibility to keep VA informed of his current address.  
 
The Board notes that the prior Remand requested that the Veteran's VA vocational rehabilitation file be associated with his claims folder.  While the January 2015 supplemental statement of the case indicates that the vocational rehabilitation folder had been received.  It does not appear that the folder is associated with the claims folder.  On remand, the AOJ should ensure that the vocational rehabilitation folder is obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain the Veteran's VA vocational rehabilitation file and associate it with the Veteran's claims folder. 

2.  The Veteran should be scheduled for a VA examination by an appropriately skilled medical professional to ascertain the severity of his service-connected PTSD during the appeal period using the appropriate Disability Benefits Questionnaire for PTSD.  The examiner should indicate the current level of occupational and social impairment and the level of occupational and social impairment between July 2010 and his/her current evaluation of the Veteran.  A complete rationale for all opinions is required.  The claims file, along with a copy of any pertinent evidence located in VA's electronic system that is not in the claims file should be made available to and reviewed by the examiner.

3. The AOJ should also request any additional private and VA treatment records pertaining to the Veteran's PTSD, that have not yet been associated with the claims file.

4. Then, after ensuring any other necessary development has been completed, the AOJ should reajudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






